IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT NASHVILLE

                          JANUARY SESSION, 1999




GARRY E. COLLINS,                   )   C.C.A. NO. 01C01-9806-CR-00240
                                    )
            Appe llant,             )
                                    )   WILSON COUNTY
V.                                  )
                                    )
                                    )   HON. BOBBY CAPERS, JUDGE
STATE OF TE NNE SSE E,              )
                                    )
            Appellee.               )   (POST-CONVICTION)



FOR THE APPELLANT:                      FOR THE APPELLEE:

B. KEITH WILLIAMS                       JOHN KNOX WALKUP
Attorney at Law                         Attorney General & Reporter

BRODY N. KANE                           TIMOTHY BEHAN
Attorney at Law                         Assistant Attorney General
Taylor, Taylor, Lannom & Williams       2nd Floor, Cordell Hull Building
102 East Main Street                    425 Fifth Avenue North
Lebanon, TN 37087                       Nashville, TN 37243

                                        TOM P. THOMPSON, JR.
                                        District Attorney General

                                        DAVID D URH AM
                                        Assistant District Attorney General
                                        119 South College Street
                                        Lebanon, TN 37087-3609




OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

THOMAS T. WOODALL, JUDGE
                                     ORDER
              In this case, the Petitioner/A ppellant, G arry E. Co llins, appea ls the order

of the Wilson County Criminal Court dismissing his petition fo r post-co nviction relief.

Petitione r argues that his trial co unsel w as ineffec tive.



              After a full hearing, the trial court found in its order denying the petition

for post-conviction relief, that the testimony of two attorneys who represented

Petitioner at the trial court proceed ings, “clearly and con vincingly” rebutted the

testimony of the Petitioner and his mother on each allegation raised by Petitioner in

his pleadings and orally from the witness stand. The trial court specifically found that

the clear and convincin g weigh t of the evide nce wa s contrar y to the allegations made

by Petition er, and that his claim s of ineffective assistance of counsel were without

merit.



              In this proceeding, the action of the trial judge was not a determination

of guilt, and the eviden ce in the record does not preponderate against the findings

of the trial judge. Furthermore, no error of law requiring a reversal of the judgment

is appa rent on the rec ord. A ccord ingly, it is hereby ordered that the judgment of the

trial court is affirmed in accordance with Rule 20 of the Court of Criminal Appeals of

Tennessee.



                                   ____________________________________
                                   THOMAS T. W OODALL, Judge




CONCUR:

                                             -2-
___________________________________
DAVID H. WELLES , Judge


___________________________________
JERRY L. SMITH, Judge




                               -3-